                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

WILLIE C. FRAZIER,                         )
                                           )
                    Petitioner,            )                   8:18CV419
                                           )
             v.                            )
                                           )
BRAD HANSEN,                               )       MEMORANDUM AND ORDER
                                           )
                    Respondent.            )
                                           )


       Willie C. Frazier (Petitioner) has filed a petition for writ of habeas corpus under
the provisions of 28 U.S.C. § 2254. The Respondent has answered and filed the
relevant state court records. The parties have now fully briefed the case. I deny the
petition with prejudice for the reasons set forth below.

                                         Claims

      Summarized and condensed, Petitioner has two claims that are potentially
cognizable in this court. They are set forth below.

        Claim One: Trial and appellate counsel were ineffective because of: (1) the
failure to obtain a police report regarding the gun and because of the failure to argue
at trial and on appeal that Petitioner was never in actual possession of the gun; (2) trial
counsel’s failure to call witnesses for Petitioner; (3) trial and appellate counsel’s
failure to attack “Count III,” a habitual offender allegation, inasmuch as such an
allegation should not have been described as a “Count.”

        Claim Two: Appointed trial counsel and appellate counsel failed to challenge
the trial court’s refusal to allow retained counsel to represent Petitioner.
                                    Background

      I start with a description of this case taken from the Nebraska Court of Appeals
while resolving the direct appeal.

      Christopher Perna, an officer with the Omaha Police Department, applied
      for a search warrant on February 10, 2011, seeking permission from the
      court to search premises located at a particular address in Omaha for
      marijuana, money, telephones, records, and weapons used to conduct an
      illegal narcotics operation. In support of the search warrant application,
      Perna stated in an affidavit that he was investigating an anonymous tip
      received from a person who stated that Rodney Anthony, who lives at
      the premises, was selling crack cocaine and marijuana from the home.
      Perna confirmed that Anthony had provided the same address during
      contacts with other police officers, that the address was on his driver’s
      license, and that the utilities for the address were in Anthony’s name.
      Perna also discovered that Anthony had numerous marijuana charges,
      was sentenced to 1 year’s imprisonment in 2004 for possession with
      intent to distribute crack, and spent 4 years in a federal penitentiary for
      conspiracy to distribute a controlled substance, crack, in 2004. Anthony
      also had several arrests involving weapons.

      Perna’s affidavit further stated that on February 9, 2011, he went to
      Anthony’s address on “trash day” and located a trash bag sitting outside
      near the street. The trash was likely put out the night before and was
      seized at 5 or 6 a.m. Perna transported the bag to a secure facility and
      located loose, green plant material resembling stems in the bag. Perna
      knew from his experience that the items were a byproduct of marijuana.
      Perna also located an envelope with Anthony’s name and address on it.
      Later that day, Perna received confirmation from the forensic laboratory
      that the materials tested positive for marijuana.

      Perna requested a no-knock search warrant, because the evidence being
      sought could easily be destroyed by flushing it down a toilet or sink.
      Perna also was aware of several gun charges which may pose a threat to
      the officers executing the search warrant. A no-knock search warrant was


                                         -2-
obtained on February 10, 2011, and executed on February 16 by an
Omaha Police Department SWAT team.

Officer Paul Milone operated the iron “ram” that knocked in the door.
Officer Thad Trosper was the first member of the SWAT team inside the
residence. Trosper observed an individual on the floor next to a glass
table. Trosper gave a command to the individual not to move. The
individual was later identified as Frazier. There was also a woman on the
floor to the left of Frazier. No one else was in the home.

When Milone entered the residence, he made contact with Frazier, who
was on the floor of the living room next to a coffee table. For the
officers’ safety, Milone said to Frazier, “Sir, you’re known to carry
firearms. Do you have a gun on you now?” Frazier responded, “Yes, I
have one by my right hand.” A handgun was found in the position that
Frazier indicated, approximately 6 to 8 inches from Frazier’s right hand.

Officer Scott Beran, another member of the SWAT team that executed
the warrant, assisted in clearing the house and then returned to the living
room where Frazier had been located. Prior to Beran’s securing Frazier
in handcuffs, he was able to view the gun just a few inches from
Frazier’s right hand. An officer arrived to take photographs of the scene
without moving the firearm or Frazier. After the photographs were taken,
Beran retrieved the gun, dropped the magazine from it, and cleared the
round which was in the chamber. The magazine contained an additional
10 rounds. No latent fingerprints were found on the gun.

Perna took Frazier into the kitchen area of the house to interview him.
Frazier told Perna that Anthony is his nephew. After reading Frazier his
Miranda rights, Frazier agreed to speak with Perna. Frazier told Perna
that he was living at Anthony’s residence and sleeping on the couch.
Perna told Frazier that officers located a handgun within Frazier’s reach
or close to Frazier’s person, and Frazier acknowledged that it was there
and that he pointed it out to the officers. Frazier stated that Anthony had
been a victim of home invasion robberies recently and that Frazier had
a handgun for protection.



                                   -3-
The warrant and inventory was returned on March 1, 2011. The
inventory included a gun that was found in the living room “next to
Frazier” and one live round from the gun’s chamber. In other areas of the
house, officers also seized surveillance cameras, bullets, bills, marijuana,
hydrocodone pills, crack pipes, and cash.

On March 15, 2011, the State filed an information in Douglas County
District Court charging Frazier with possession of a deadly weapon by
a prohibited person, a Class ID felony, and possession of a stolen
firearm, a Class III felony. The State also alleged that Frazier was a
habitual criminal.

Frazier filed a motion to suppress all evidence seized from the residence
because the evidence was obtained in violation of his constitutional
rights. Frazier alleged that the search warrant was not supported by
sufficient evidence to establish probable cause and that the execution of
the search warrant by force and without notice violated his Fourth
Amendment rights.

The court heard testimony and received a copy of the search warrant
application and search warrant into evidence. Based upon this evidence,
the district court found that the search warrant was validly issued and
was supported by sufficient probable cause. It further found that the
service was done within the time limit specified by statute. Accordingly,
the court denied the motion to suppress.

A jury trial was held on August 4 and 5, 2011. Prior to the
commencement of the trial, the State dismissed the charge of possession
of a stolen firearm. The parties stipulated that Frazier had a prior felony
record and was thus a “prohibited person.” Testimony was heard from
the various police officers, crime laboratory technicians, and the chief
deputy clerk of the district court as outlined above.

At the jury instruction conference, Frazier objected to the court’s
proposed instruction defining the element of possession. Frazier
proposed a jury instruction defining “possession” as “either knowingly
having the object on one’s person; or knowing of the object’s presence,

                                    -4-
       having the ability to control it, and the intent to do so.” The court
       rejected this proposed instruction and overruled Frazier’s objection to the
       court’s instruction of the definition of possession.

       Following deliberations, the jury found Frazier guilty of possession of
       a deadly weapon by a prohibited person. The district court accepted the
       jury’s verdict, ordered an enhancement hearing on the habitual criminal
       allegation, and ordered a presentence investigation. On October 7, 2011,
       an evidentiary enhancement hearing was held to determine whether
       Frazier was a habitual criminal as charged in the information. The
       evidence indicated that Frazier was convicted of eight felonies from
       April 1994 to March 2004. The court found that Frazier was a habitual
       criminal.

       A sentencing hearing was held on October 18, 2011. The court sentenced
       Frazier to 16 to 30 years’ imprisonment, with the first 10 years of the
       sentence to run without good time credit. Frazier subsequently perfected
       his appeal to this court.

State v. Frazier, No. A-11-931, 2012 WL 4009722, at *1–3 (Neb. Ct. App. Sept. 11,
2012); filing no. 6-1 at CM/ECF pp. 1-3.

       The lawyers who represented Petitioner at trial were from the public defender’s
office and one of them also represented Petitioner on direct appeal. After the adverse
Court of Appeals’ decision, no petition for further review to the Nebraska Supreme
Court was filed. (Filing no. 6-3.) The Court of Appeals decision was issued September
11, 2012.

       None of the claims presented here were presented to the Nebraska Court of
Appeals on the direct appeal. On the contrary, the following claims were asserted: (1)
the district court erred in denying Petitioner’s motion to suppress, (2) the district court
erred in its jury instruction regarding possession, (3) the evidence adduced at trial was



                                           -5-
insufficient to find Petitioner guilty beyond a reasonable doubt, and (4) the sentence
imposed was excessive.

        On May 9, 2013, Petitioner filed a post-conviction action. It was later amended.
Petitioner asserted nine claims, to wit: (1) ineffective assistance of appellate counsel
for failing to raise on direct appeal that the trial court erred in overruling his motion
to suppress statements; (2) ineffective assistance of trial and appellate counsel for
failing to challenge the habitual criminal allegation and finding; (3) the trial court
committed plain error when it found him to be a habitual criminal because the finding
resulted in a double sentence enhancement; (4) ineffective assistance of trial counsel
for failing to file a motion to suppress the evidence on grounds that the weapon was
not found on his person and law enforcement did not witness him throw the weapon;
(5) ineffective assistance of trial counsel for failing to file a motion to quash the
Information because he did not possess the weapon; (6) ineffective assistance of trial
counsel for failing to call Dana Wells as a witness at trial to “call[] into question” the
location of the weapon; (7) ineffective assistance of trial counsel for failing to make
a Batson challenge; (8) ineffective assistance of appellate counsel for failing to
properly argue on direct appeal issues with regard to the search warrant and his arrest;
(9) ineffective assistance of appellate counsel for failing to raise on direct appeal the
Batson issue; (10) the trial court committed plain error when it gave Jury Instruction
No. 9 and failed to give the jury his proposed instruction on “proximity”; and (11) the
trial court erred when it denied his right to hire private counsel.1


      1
        As previously scheduled in a pretrial conference on May 10, 2011, trial began
on Wednesday, August 3, 2011. (Filing no. 6-12 at CM/ECF p. 31, p. 28.) On the
preceding Friday, July 29, 2011, Jason C. Hubbard entered his appearance as private
counsel and sought a continuance of trial. (Id. at CM/ECF pp. 22-23.) On that same
day, a hearing was held where the prosecutors, the public defenders, Mr. Hubbard and
Petitioner were present. The trial court questioned the Petitioner and Mr. Hubbard.
The judge found that “Mr. Hubbard has no criminal defense background[.]” (Id. at
CM/ECF p. 24.) The motion for continuance was denied and Hubbard’s appearance
was rejected. Petitioner proceeded to trial with the two public defenders.

                                           -6-
(Filing No. 8, pp. 6-7.)

       On August 4, 2017, the state district court entered an order on Petitioner’s
amended motion, denying post-conviction relief without an evidentiary hearing. (Id.
at CM/ECF pp. 62-68.) With regard to Petitioner’s ineffective assistance of counsel
claims, the state district court concluded generally that the record showed no prejudice
in light of the evidence adduced against him at trial and that, in the alternative, Frazier
failed to allege specific allegations of prejudice for his claims. (Id. at CM/ECF pp.
63-64.) It nevertheless addressed a portion of Petitioner’s claims in more detail,
finding either that the record refuted them or that Petitioner failed to allege sufficient
allegations. (Id. at CM/ECF pp. 64-67.) Finally, the state district court concluded that
Petitioner’s claims of trial court error (including the claim that Petitioner was denied
the right to counsel of his choice) were procedurally barred for failure to raise them
on direct appeal.2 (Id. at CM/ECF p. 68.)

       Petitioner appealed to the Nebraska Court of Appeals alleging three errors, to
wit: (1) failing to grant relief on his “underlying” constitutional claims; (2) denying
him his right to an evidentiary hearing in violation of Nebraska statutes; (3) failing to
find his trial counsel was ineffective. (Filing no. 6-2 at CM/ECF p. 8; filing no. 6-7
at CM/ECF p. 9.) Summarized and condensed, the Court of Appeals found that
Petitioner’s claims that were discernable from his vague appellate filings were
procedurally barred, or regarding allegations of trial court error that were not
procedurally bared nevertheless lacked merit, and applying the Strickland standard,



       2
         Despite the fact that Petitioner had the same counsel during trial and on direct
appeal (public defenders), the issue of whether Petitioner was entitled to be
represented by separate retained counsel could have been raised on direct appeal
because appellate counsel and trial counsel (the public defenders) were unrelated to
retained counsel. Raising the right-to-counsel argument on direct appeal would not
have implicated the conduct of the public defenders who represented Petitioner during
trial and direct appeal. And the failure to raise that issue thus results in a default.

                                           -7-
Petitioner’s arguments regarding both trial and appellate counsel lacked merit. (Filing
no. 6-2.)

      Petitioner sought further review from the Nebraska Supreme Court asserting
seven arguments. (Filing no. 6-10; filing no. 8 at CM/ECF p. 10.) The Nebraska
Supreme Court denied the petition for further review on August 13, 2018, and the
mandate issued on August 27, 2018. (Filing no. 6-4.) This habeas petition was filed
on September 6, 2018. (Filing no. 1.)

                                 Overview of Pertinent Law

       Three strands of federal habeas law intertwine in this case. They are the law of
exhaustion and procedural default, the deference that is owed to the state courts when
a federal court reviews the factual or legal conclusions set forth in an opinion of a
state court, and the standard for evaluating a claim of ineffective assistance of counsel.

    I briefly set out those principles now, so that I may apply them later in a
summary fashion as I review Petitioner’s claims. I turn to that task next.

      Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:

             An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that—

                    (A) the applicant has exhausted the remedies available in
      the courts of the State; or

                    (B)    (i)      there is an absence of available State corrective
      process; or

                                            -8-
                          (ii) circumstances exist that render such process
      ineffective to protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

             Because the exhaustion doctrine is designed to give the state
      courts a full and fair opportunity to resolve federal constitutional claims
      before those claims are presented to the federal courts . . . state prisoners
      must give the state courts one full opportunity to resolve any
      constitutional issues by invoking one complete round of the State’s
      established appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief. In
Nebraska, “one complete round” ordinarily means that each § 2254 claim must have
been presented to the trial court, then in an appeal to the Nebraska Court of Appeals,
and finally in a petition for further review to the Nebraska Supreme Court if the Court
of Appeals rules against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th
Cir. 2005).

       “In order to fairly present a federal claim to the state courts, the petitioner must
have referred to a specific federal constitutional right, a particular constitutional
provision, a federal constitutional case, or a state case raising a pertinent federal
constitutional issue in a claim before the state courts.” Carney v. Fabian, 487 F.3d
1094, 1096 (8th Cir. 2007) (internal citation and quotation marks omitted). Although
the language need not be identical, “[p]resenting a claim that is merely similar to the
federal habeas claim is not sufficient to satisfy the fairly presented requirement.”

                                           -9-
Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In contrast, “[a] claim has
been fairly presented when a petitioner has properly raised the ‘same factual grounds
and legal theories’ in the state courts which he is attempting to raise in his federal
habeas petition.” Wemark v. Iowa, 322 F.3d 1018, 1021 (8th Cir. 2003) (citation
omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause and
prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

       To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental miscarriage
of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).

      Nebraska Law Relevant to Procedural Default

        Under Nebraska law, you don’t get two bites of the post-conviction apple; that
is, “[a]n appellate court will not entertain a successive motion for postconviction relief
unless the motion affirmatively shows on its face that the basis relied upon for relief
was not available at the time the movant filed the prior motion.” State v. Ortiz, 670
N.W.2d 788, 792 (Neb. 2003). Additionally, “[a] motion for postconviction relief
cannot be used to secure review of issues which were or could have been litigated on
direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb. 2002). See also State v.
Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A motion for postconviction relief

                                          -10-
cannot be used to secure review of issues which were or could have been litigated on
direct appeal, no matter how those issues may be phrased or rephrased.”); State v.
Filholm, 848 N.W.2d 571, 576 (Neb. 2014) (“When a defendant’s trial counsel is
different from his or her counsel on direct appeal, the defendant must raise on direct
appeal any issue of trial counsel’s ineffective performance which is known to the
defendant or is apparent from the record. Otherwise, the issue will be procedurally
barred.”) (Italics added).

       Moreover, a person seeking post-conviction relief must present his or her claim
to the district court or the Nebraska appellate courts will not consider the claim on
appeal. State v. Deckard, 722 N.W.2d 55, 63 (Neb. 2006) (denying post-conviction
relief in a murder case and stating: “An appellate court will not consider as an
assignment of error a question not presented to the district court for disposition
through a defendant’s motion for postconviction relief.”)

       More specifically, if a person raises an issue in an initial motion for
post-conviction relief but fails to raise it in an amended motion the claim is defaulted
under Nebraska law. State v. Armendariz, 857 N.W.2d 775, 789 (Neb. 2015)
(affirming denial of post-conviction relief in a murder case and stating that “[a]n
amended pleading supersedes the original pleading, whereupon the original pleading
ceases to perform any office as a pleading. It is clear the district court did not err in
limiting its analysis to the motion that was before it–the amended motion.”).

       Similarly, on appeal, the appealing party must both assign the specific error and
specifically argue that error in the brief. Otherwise the claim is defaulted under
Nebraska law. State v. Henry, 875 N.W.2d 374, 407 (Neb. 2016) (stating an alleged
error must be both specifically assigned and specifically argued in the brief of the
party asserting the error to be considered by an appellate court).




                                          -11-
       Deference Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the law
and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal court
may grant a writ of habeas corpus if the state court’s decision “was contrary to, or
involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). A
state court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Williams v.
Taylor, 529 U.S. 362, 405-406 (2000). Further, “it is not enough for [the court] to
conclude that, in [its] independent judgment, [it] would have applied federal law
differently from the state court; the state court’s application must have been
objectively unreasonable.” Rousan v. Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s decision,
section 2254(d)(2) states that a federal court may grant a writ of habeas corpus if a
state court proceeding “resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must presume that
a factual determination made by the state court is correct, unless the petitioner
“rebut[s] the presumption of correctness by clear and convincing evidence.” 28 U.S.C.
§ 2254(e)(1).

       As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.


                                           -12-
       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458, 460
(8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a condition
precedent that must be satisfied before we can apply the deferential AEDPA standard
to [the petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in
state court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its express
      determination that the ineffective-assistance claim as a whole lacked
      merit—plainly suffices as an adjudication on the merits under AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation marks
and citations omitted).

        The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

      The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the
two-pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be
applied. The standard is very hard for offenders to satisfy.


                                          -13-
       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

       The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id. at
690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance of
counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the Justices
stressed that under the Strickland standard, the state courts have a great deal of
“latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

             The question is not whether a federal court believes the state
      court’s determination under the Strickland standard was incorrect but
      whether that determination was unreasonable—a substantially higher
      threshold. And, because the Strickland standard is a general standard, a
      state court has even more latitude to reasonably determine that a
      defendant has not satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).




                                          -14-
       Strickland applies equally to appellate counsel, and appellate counsel is entitled
to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016) (a
“fairminded jurist” could have concluded that repetition of anonymous tip in
state-court cocaine-possession trial did not establish that the uncontested facts it
conveyed were submitted for their truth, in violation of the Confrontation Clause, or
that petitioner was prejudiced by its admission into evidence, precluding federal
habeas relief under Antiterrorism and Effective Death Penalty Act (AEDPA);
Petitioner could not establish that Petitioner’s appellate counsel was ineffective, as
appellate counsel was entitled to the “benefit of the doubt”).

                                        Analysis

       Claim One has three parts. That is: Trial and appellate counsel were ineffective
because of: (1) the failure to obtain a police report regarding the gun and because of
the failure to argue at trial and on appeal that Petitioner was never in actual possession
of the gun; (2) trial counsel’s failure to call witnesses for Petitioner; and (3) trial and
appellate counsel’s failure to attack “Count III,” a habitual offender allegation,
inasmuch as such an allegation should not have been described as a “Count.”

      Part 1 of Claim One

       As to part 1 of Claim One, the claim of ineffective assistance of direct appeal
counsel is defaulted and no excuse has been shown that would allow me to overlook
it. No argument was presented to the Nebraska courts in the post-conviction litigation
that appellate counsel was ineffective for failing to raise the issue of the police report
and for failing to argue that Petitioner was not in possession of the weapon.3


      3
        Direct appeal counsel did raise and argue the possession argument. “Frazier
argues that the State failed to prove that he was in possession of the gun found in the
house. Frazier asserts that he was a houseguest and that his proximity to the gun was
the only evidence offered by the State.” State v. Frazier, No. A-11-931, 2012 WL

                                           -15-
       Respondent implicitly concedes that this claim as it regards trial counsel was
exhausted and not procedurally defaulted. Respondent therefore addresses the merits
of the claim of ineffective assistance of counsel regarding the failure to obtain a police
report and the failure to argue that Petitioner was not in actual possession of the
weapon. So shall I.

        As for the police report, there is no showing whatever that the results would
have been different had the police report been obtained by trial counsel.4 Moreover,
trial counsel clearly and vigorously argued that the gun was not his and he was not in
possession of it. (E.g., filing no. 6-15 at CM/ECF pp. 120-123.) For example, defense
counsel made a vigorous argument that Petitioner could not have possessed the gun
because a crime lab technician swabbed Petitioner and the gun but found no matching
DNA. (Filing no. 6-18 at CM/ECF p. 46.5) In short, under the Strickland standard, trial
counsel were not ineffective, and Petitioner suffered no prejudice, regarding the issues
of the police report and possession of the weapon.

      Part 2 of Claim One

      The argument about the alleged failure to call witnesses was not presented
through one complete round of the Nebraska courts and is therefore procedurally
defaulted. No excuse has been shown that would allow me to ignore the default.


4009722, at *7 (Neb. Ct. App. Sept. 11, 2012). Thus, in addition to being procedurally
defaulted, this claim lacks a supporting foundation.
      4
         In fact, trial counsel used the police reports or lack thereof against the
prosecution. For example, counsel argued: “Why are they so certain [about
Petitioner’s admission when] half of them didn’t even write a police report . . . But
they can remember exactly the verbiage that my client used during this discussion.”
(Filing no. 6-15 at CM/ECF p. 123.)
      5
        But, as the prosecutor noted in rebuttal, “the crime lab tech . . . dropped the
buccal swab on the floor.” (Filing no. 6-18 at CM/ECF p. 61.)

                                          -16-
      Part 3 of Claim One

      This claim–that trial and appellate counsel were ineffective for failing to attack
the habitual offender allegation, Count III–has been procedurally defaulted and no
excuse has been shown that would permit me to excuse the default.

       Claim Two reads like this: Appointed trial counsel and appellate counsel failed
to challenge the trial court’s refusal to allow retained counsel to represent Petitioner.

      Phrased as an ineffective assistance of counsel claim, this matter was never
subjected to one complete round of review in the state courts. Thus, this claim, as
phrased, has been procedurally defaulted and no excuse has been shown.

        The only time anything similar was raised was in the amended post-conviction
pleadings and also in the petition for further review to the Nebraska Supreme Court
as a part of the post-conviction litigation. There Petitioner essentially argued that the
trial court erred by not allowing Jason Hubbard to represent him and not that his trial
and appellate counsel were ineffective for failing to contest that decision. But that
argument was not presented on direct appeal where, assuming trial court error, it was
required to be presented. And no matter how phrased, the essence of the argument–I
didn’t get the lawyer of my choice–was not presented to the Nebraska Court of
Appeals during the direct appeal or in the post-conviction litigation either.6 Thus,
under either phrasing, Claim Two has been procedurally defaulted and no excuse has
been shown.


      6
         The Nebraska Supreme Court rules governing petitions for further review
require a party to “set forth a separate, concise statement of each error alleged to have
been made by the Court of Appeals, all of which must be annotated to the record as
required by § 2-109.” Neb. Supreme Court Rule 2-102(F)(3) (emphasis added). Since
the claim, no matter how phrased, was not presented to the Court of Appeals, the
petition for further review could not present the issue to the Nebraska Supreme Court.

                                          -17-
       I note also that the trial judge’s refusal to recognize the appearance of new
counsel and the judge’s refusal to grant a continuance of trial so new counsel might
prepare for a trial that had been scheduled months in advance, coming only two full
business days before trial was set to commence, did not violate Petitioner’s Sixth
Amendment rights. See, e.g., United States v. Jones, 662 F.3d 1018, 1024 (8th Cir.
2011) (“‘trial courts are vested with broad discretion in matters of continuances for
the purpose of substituting counsel.’ Cordy, 560 F.3d at 815 (quotation omitted). ‘In
exercising its discretion, the district court must carefully balance the defendant’s right
to be represented by the counsel of his choice against the court’s interest in the orderly
administration of justice.’ Id. (quotations omitted). ‘Last-minute requests to substitute
counsel ... remain disfavored,’ United States v. Rodriguez, 612 F.3d 1049, 1054 (8th
Cir. 2010), and ‘a trial court’s discretion is at its zenith ... when the defendant
endeavors to replace counsel shortly before trial.’ Cordy, 560 F.3d at 817 (quotation
omitted)’”) (Emphasis added). So, even if I would get to the merits, Petitioner is not
entitled to relief.

                            No Certificate of Appealability

       Lastly, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that Petitioner
is not entitled to a certificate of appealability.

      IT IS ORDERED that the habeas corpus petition (filing no. 1) is denied and
dismissed with prejudice. No certificate of appealability has been or will be issued.
Judgment will be issued by separate document.

      DATED this 11th day of February, 2019.

                                          -18-
                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




       *This opinion may contain hyperlinks to other documents or Web sites. The
U.S. District Court for the District of Nebraska does not endorse, recommend,
approve, or guarantee any third parties or the services or products they provide on
their Web sites. Likewise, the court has no agreements with any of these third parties
or their Web sites. The court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs
the user to some other site does not affect the opinion of the court.
                                          -19-
